 In the Matter of PHILADELPHIA GAS WORKS COMPANY, EMPLOYERandMETAL TRADES DEPARTMENT,AFL, PETITIONERCase No.4^.-R-2568.-Decided July 25, 19/7Mr. Charles Riegel,of Philadelphia, Pa.; for the Employer.Mr. Herbert S. Thatcher,ofWashington, D. C., andMr. F. N. Ker-shaw,of Philadelphia, Pa., for the Petitioner.Mr. L. Halpern Miller,of Philadelphia, Pa., for the Intervenor.Mr,-. A. Suiimner Lawrence,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, a hearing in this case was held at Phila-delphia, Pennsylvania, on May 6, 7, 8 and 9, 1947, before Helen F.Humphrey, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby-affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERPhiladelphia Gas Works Company, a Pennsylvania corporation, hasits principal office and place of business in Philadelphia, Pennsylvania,where it is engaged in the manufacture, sale, and distribution of gas,and the sale and distribution of gas appliances and equipment. Inthe course of these operations, the Employer uses annually raw mate-rials consisting of gas, coal, coke, and oil of value exceeding $6,000,000,of which approximately 9 percent of the coal and coke is shipped tothe Employer's Philadelphia plant from points outside the Common-wealth of Pennsylvania.The Employer also uses annually in thecourse of its operations, various supplies, supply parts, and equipmenthaving a value in excess of $1,000,000, of which approximately 57 per-cent is shipped to it from points outside the Commonwealth of Penn-sylvania.74 N. L R B., No. 125638 PHILADELPHIA GAS WORKSCOMPANY639The Employeradmits, andwe find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.1Gas Works Employees Union, herein called the Intervenor, is anunaffiliated labor organization, claiming to represent employees ofthe Employer.III.THE ALLEGED APPROPRIATE UNITThe Petitioner seeks a physical unit of production, distributionand maintenance employees, excluding clerical and supervisory em-ployees.The Employer, supported by the Intervenor, contends thatthe proposed unit is inappropriate in that it excludes clerical em-ployees, contrary to the unit established by the history of collectivebargaining between the Employer and the Intervenor. In addition,the Intervenor. contends that the proposed unit is inconsistent withBoard policy in regard to units of employees in public utilities par-ticularly as set forth in certain decisions of the Board involving thepower and light industry.2The evidence reveals that since 1937, following a consent election,the Intervenor has represented the employees of the Employer undera series of contracts in a unit including both physical and clericalemployees.As in all public utilities, the work of the physical em-ployees in the present instance is closely integrated with that of theclerical employees.There is abundant evidence in the record to theeffect that there exists a community of interest among the physicaland clerical employees from a social and econoinic point of view.The record also discloses that there has been a considerable amountof interchange between physical and clerical employees.While wehave on occasion found appropriate units of physical employees ina public utility apart from clerical employees,3 we are of the opinionthat in the present proceeding the long history of collective bargain-ing, the high degree of integration in the Employer's operations, thesubstantial interchange between clerical and physical employees, andIThe Intervenor contends that the Petitioner is not a labor organization, by reason ofthe fact that it does not aduut employees directly to membeiship thereinThis contentionhas been frequently rejected by the BoardSeeMatter of Hall Level & ManufacturingWorks, 72 N L R B 165.2SeeMatter of Pennsylvania Edison Company,36 N L R B 432;Matter of Pennsyl-vania PowercCLtght Company,64 N L R. B 874aSeeMatter of Boston Edison Company,51 N L R B. 118 ;Matter of IndianapolisPower & Light Company,51 N L R B 670.755420-48-vol 74-42 640DECISIONSOF NATIONALLABOR RELATIONS BOARDthe undisputed community of interest among both groups of em-ployees, require a finding that only a unit of physical and clericalemployees is appropriate within the meaning of Section 9 (b) of theAct.5Accordingly, we find that the unit proposed by the Petitioneris not appropriate for the purposes of collective bargaining, and weshall dismiss the petition.IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince thebargainingunit sought to be established by the petitionis inappropriate,as stated in Section III,supra,we find that no ques-tion concerning representation of employees of the Employer withinan appropriate unit has arisen within the meaning of Section 9 (c)of the Act.ORDERUpon the basis of the foregoing findings of fact, and the entirerecord in this proceeding, the National Labor Relations Board herebyordersthat the petition for investigation and certification of repre-sentatives of employees of Philadelphia Gas Works Company, Phila-delphia, Pennsylvania, filed by Metal Trades Department, A. F. of L.,be, and it hereby is, dismissed.4SeeMatter of Pennsylvania Power & Light Company, supra.